In re: Canal Insurance Company, Clifton Auzenne and Clarence Batiste applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Jefferson Davis. 212 So.2d 246.
Writ refused. On the facts found by the Court of Appeal, there is no error of law in its judgment.
. FOURNET, C. J., and HAMLIN and BARHAM, JJ., are of the view that the application should be granted, and agree with the holding of the trial court that if the work bus driver was in any way negligent in having his bus one or two feet on the asphalt highway, his negligence was not a proximate cause of the accident.